PER CURIAM.
The judgment of conviction and sentence appealed from is affirmed upon a holding that (a) the defendant lacks standing to assert the claim, in a motion to dismiss the indictment herein, that the composition of the grand jury which indicted him denied him equal protection, Barnason v. State, 371 So.2d 680 (Fla. 3d DCA 1979), and (b) the denial of the motion for a severance of defendants and the exclusion of certain evidence at trial presents no reversible error. Manson v. State, 88 So.2d 272 (Fla.1956); Ballard v. State, 323 So.2d 297 (Fla. 3d DCA 1975); § 924.33, Fla.Stat. (1977); See Zamora v. State, 361 So.2d 776, 779 (Fla. 3d DCA 1978).